Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 10, 2019

                                    No. 04-19-00589-CV

                         IN THE INTEREST OF M.T., A CHILD

               From the 365th Judicial District Court, Maverick County, Texas
                          Trial Court No. 17-09-34741-MCVAJA
                     Honorable Amado J. Abascal, III, Judge Presiding


                                       ORDER
Sitting:      Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

       Appellee’s amended motion to dismiss this appeal is DENIED. Appellant’s motion for
extension of time to file her brief is GRANTED. Appellant’s brief is due on or before January
24, 2020. No further extensions will be granted absent extenuating circumstances.




                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2019.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court